Case 12-24408-jra Doc 141 Filed 10/23/18 Page 1 of 8

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
HAMMOND DIVISION

ln re: Chapter 7
CENTER GARAGE~ FNC-, Case No. 12-24408~jra

Debtor.

MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER
APPROVING THE SALE OF CERTAIN ASSETS OF THE DEBTOR’S
ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
ENCUMBRANCES PURSUANT TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF

Gordon E. Gouveia, chapter 7 trustee (“Trustee") for the bankruptcy estate ("Estate"') of
the captioned debtor ("Debtor”), requesting the entry of an order approving the sale of certain
assets of the Debtor`s Estate to Oak Point Partners, LLC (“Oak Point”) free and clear of liens,
clairns, interests, and encumbrances pursuant to ll U.S.C. §§ 105 and 363, and related relief
(“l\/[otion”). In support of the Motion, the Trustee respectfully states as follows:

Jurisdiction

l. The Coult has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and
1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue of this
proceeding and this Motion is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

2. The statutory predicates for the relief sought herein are ll U.S.C. §§ 105(a) and
363, as Well as Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure.

Background
3. On November 28, 2012, the Debtor filed a voluntary petition for relief under

chapter 7 of the Bankruptcy Code.

4. On or about November 29, 2012, the Trustee Was appointed as chapter 7 trustee

Case 12-24408-jra Doc 141 Filed 10/23/18 Page 2 of 8

for the Debtor"s Estatc.

5. Since being appointed, the Trustee has administered the Debtor`s Estate for the
benefit of its creditors in accordance with the Trustee`s power and duties. The Trustee is now in
the process of winding down the administration of this case. To that end, the Trustee is engaged
in efforts to ensure that the maximum value of the Estate’s remaining assets is realized_, which
efforts include pursuing the sale of any remaining assets.

6. The Trustee has determined that there might exist property of the Debtor’s Estate_,
consisting of known or unknown assets or claims, which have not been previously sold`
assigned, or transferred (collectively, “Remnant Assets”). Potential unknown assets might
include unscheduled refunds. overpayments, deposits, judgments, claims, or other payment rights
that would accrue in the future. The Trustee has determined that the cost of pursuing the
Remnant Assets will likely exceed the benefit that the Estate would possibly receive on account
of the Rernnant Assets.

7. Remnant Asset sales have become commonplace at the close of commercial
bankruptcy cases because they allow for additional funds to be brought into the estate, while
simultaneously avoiding the expense and burdens associated with reopening cases for later-
discovered assets. Such sales provide a prudent way to fully and finally administer all assets of
the Debtor’s estate.

8. The Trustee and Oal< Point have negotiated an agreement (“Purchase
Agreement”) lfor the sale of the Remnant Assets, substantially in the form attached hereto as
Exhibit A. In accordance with the Purchase Agreement, the Rernnant Assets do not include

(i) cash held by the Trustee for distribution to creditors and professionals; (ii) any and all Goodsl

 

l The term "Goods" as used herein shall have the meaning ascribed to it under § 9-102(a)(44) of the Uniform
Commercial Code.

Case 12-24408-jra Doc 141 Filed 10/23/18 Page 3 of 8

(e.g., office furniture) of the Debtor; (iii) any and all proceeds derived from the settlement and/or
further adjudication ot` that certain adversary proceeding pending in the Court. styled as Gr)in'er`a
v. Br)bb Ai.rrr) Groirp, LLC. er cri'.. Case No. 14-02178; and (iv) the Purchase Pl‘ice f 01' the
Remnant Assets.

Reguested Relief

9. By this Motion_, the Trustee seeks the entry of an order pursuant to ll U.S.C.

§§ 105 and 363(b), (f)` and (m). as well as Bani<ruptcy Rule 6004, (a) authorizing the Trustee to
sell the Reiiinant Assets free and clear of all liens` claims, inter'ests_, and encumbrances; and
(:b) approving the terms of the Purchase Agreement.

10. The Purchase Agi'eenient generally provides for a purchase price of $5_,000
("Purcliase Pi'ice") for all Remnant Assets to be paid by Oak Point to the Trustee for the benefit
of the Debtoi"s Estate.

ll. In the Trustee`s business judgment, the Purchase Price represents a fair and
reasonable sales price for the Remnant Assets, and represents the highest and best offer for the
sale of the Remnant Assets. Additionally, the benefit of receiving immediate payment for the
Remnant Assets, which are largely unknown, outweighs the potential benefit of retaining the
Remnant Assets. Finally, the Trustee believes that the cost of pursuing the Remnant Assets will
likely exceed the benefit that the Estate would possibly receive

Bidding Procedures

l2. Contemporaneousiy herewith, the Trustee has filed a notice of the Motion
(“Notice”), which establishes a deadline by which objections or responses to this l\/lotion must be
filed with the Court (“Response Deadline").

13. While the Trustee is prepared to consummate the sale of the Remnant Assets to

Case 12-24408-jra Doc 141 Filed 10/23/18 Page 4 of 8

Oak Point pursuant to the terms set forth herein and in the Purchase Agreement, in the event a

party other than Oal< Point (each, a "Corripeting Bidder") wishes to purchase the Remnant

Assets, the Tr'ustee requests that the C ourt approve the following overbid procedures

(collectively,

El.

14.

"Bidding Pi'ocedui'es"):

Each Competing Bidder wlro wants to participate in the overbid process must
notify the Trustee of her intention to do so in accordance with the Notice on or
before the Response Deadline;

the first overbid for the Remnant Assets by a Competing Biddei' must be at least
$2.000 more than the Purchase Price, or a total of $7,000;

each Competing Bidder must submit a Casliier’s Check to the Trustee in the
amount of such Competing Bidder’s first overbid at the time such overbid is
made;

each subsequent overbid for the Remnant Assets must be in additional increments
of $l ,000, unless otherwise agreed by the parties or directed by the Court;

the bidder must purchase the Remnant Assets under the same tenns and
conditions set forth iri the Purchase Agreement, other than the purchase price; and

in the event of an overbid that meets the foregoing conditions, the Trustee will
schedule an auction of the Remnant Assets in advance of the hearing date and will
request that the Court approve the winning bidder at the auction as the purchaser
at the hearing on the l\/lotion.

The Trustee believes that the sale of the Remnant Assets in accordance with the

terms of the Purchase Agreeinent, and as provided herein, serves the best interests of the

Debtoi"s Estate and creditors, as the sale will allow the Trustee to realize additional funds for the

benefit of the Estate. Accordingly, the sale to Oak Point should be approved as requested.

15.

Authoritv for Requested Relief

Section 363(b)(l) of the Barrkruptcy Code provides that "[t]he trustee, after notice

and a hearing, may use, sell or lease, other than in the ordinary course of business, property of

the estate." ll U.S.C. § 363(b)(l). l\/loreover, section l05(a) of the Bankruptcy Code provides

Case 12-24408-jra Doc 141 Filed 10/23/18 Page 5 of 8

that "[t]he court nray issue any order; process. orjudgment that is necessary or appropriate to
carry out the provisions of [the Bankruptcy Code]." ll U.S.C. § 105(a).

16. To approve the use_. sale or lease of property outside the ordinary course of
business, the Court must find that such sale is supported by the sound business judgment of the
debtor or ti‘ustee_, as the case may be. See fri re Mc.'rtr`n (Mycrs v. Mc.'rtin)i 91 F.3d 389, 395 (3d
Cir. 1996); fn re Abbott `s Drrr`rr`es qurr., lirc., 788 F.2d 143 (3d Cir. 1986) (i'equiring good faith
pui'cliasing); Sfephen.r' fridns.. [nC. v. jl/ICCfung. 789 F.2d 386_, 391 (6th Cii'. 1986); Cr)nrm. rif
Eqirr`ly Sec. Holderxs' it Li`onel Corp., 722 F.2d 1063 (_Zd Cir. 1983)', fn re Del. & Hrrrils'ori Ry. CG..
124 B.R. 169, 176 (Banl<r. D. Del. 1991) (holding that transactions should be approved under
section 363{b)(1) when: (a) they are supported by the Sound business judgment of a debtor`s
management; (b) interested parties are provided with adequate and reasonable notice; (c) the sale
price is fair and reasonable; and (d) the purchaser is acting in good faith); fn re Ir)nosphere
Cluf)s, Inc., 100 B.R. 670, 675 (Bankr. S.D.N.Y. 1989); and fn re ic)em`x Sr‘eel Corp., 82 B.R.
334_ 335 (Bankr. D. Del. 1987) (stating that the elements necessary for approval of a section 363
sale in a chapter ll case are "that the proposed sale is fair and equitable, that there is a good
business reason for completing the sale and the transaction is in good faith.”).

17. A trustee`s showing of sound business judgment, in turn, need not be unduly
exhaustive_; instead the trustee is "simply required to justify the proposed disposition with sound
business reasons."’ fn re Bnlcr'rri`n Um`reci' Corp., 43 B.R. 888, 906 (Banl<r. S.D. Ohio 1984).
Whether or not there are sufficient business reasons to justify a sale depends upon the facts and
circumstances ofeach case. See Li`orref, 722 F.2d at 1071. Banl<ruptcy courts are given
substantial discretion in deciding whether to authorize a sale of a debtor’s assets outside of the

ordinary course of business See fn re Chr:recnrgay Cor‘p., 973 F.2d 141, 144 (2d Cir. 1992').

Case 12-24408-jra Doc 141 Filed 10/23/18 Page 6 of 8

18. The Trustee submits that the sale of the Remnant Assets pursuant to the Purchase
Agreement represents a prudent and proper exercise of the Ti'ustee`s business judgment under
the circumstances and is in the best interests of creditors of the Debtor`s Estate. Specifically,
the Purchase Agreement was negotiated at arm"s length and in good faith, and the Trustee
believes that the Purchase Price is reasonable and represents fair value. Indeed, the Trustee is
not aware of any future assets or claims that may be liquidated, obtained or otherwise
administered, and absent the sale to Oak Point, the Debtor’s Estate would not realize any benefit
on account of the Remnant Assets. Therefore, the Tr'ustee respectfully requests that the Court
approve the sale of the Remnant Assets to Oak Point.

19. l\/loreover. based on the foregoing Oak Point should be deemed a good faith
pui'chaser. Altliough the Bardd‘iiptcy Code does not define "good faith purchaser," the United
States Court of Appeals for the Third Circuit construing section 363(m), has stated that “the
phrase encompasses one who purchases iii ‘good faith" and for ‘value`." fn re Abbr)rt `S Drri`rr`es
OfPa.. Inc_, 788 F.2d at 147; see also fn re ill/lark Bell Frrrnr`!iire Wcrrehonse, Im'., 992 F.2d 7, 8
(1st Cir. 1993); fn re Wi`llenrnin r»'. Ki'i.’r`t:, 764 F.2d 1019, 1023 (4th Cir. 1985); and fn re
l"nngirnrd Or`f & Serv_ Cr)., 88 B.R. 576. 580 (E.D.N.Y. 1988).

20. Additionally, section 363(f) of the Bankruptcy Code permits a trustee to sell
assets free and clear of all interests which may be asserted against such assets, with any such
interests attaching to the net proceeds of the sale_, if subject to the rights and defenses of a debtor

with respect thereto:

a_ Applicable nonbankruptcy law permits sale of such property free and clear
of such interest;

b. Such entity consents;

c. Such interest is a lien and the price at which such property is to be sold is
greater than the aggregate value of all liens on such property;

6

Case 12-24408-jra Doc 141 Filed 10/23/18 Page 7 of 8

d. Such interest is in bona fide dispute; or

e. Such entity could be conipelled, in a legal or equitable proceeding to
accept a money satisfaction ofsucli interest

11 U.S.C. § 363(f). As section 363(f) of the Bankruptcy Code is stated in the disjunctive, when
proceeding pursuant to section 363(b), it is only necessary to meet one of the five conditions of
section 363(f). To the extent that there are interests that may be asserted in the Remnant Assets,
the Trustee believes that one or more of the aforementioned conditions have been satisfied

21. Finally` the Trustee`s proposed Bidding Pi'ocedures are appropriate and should be
approved by the Coui't. Couits have routinely held that When the sale of assets in bankruptcy is
done on a competitive bidding basis, as is proposed herein, it is appropriate to require parties
submitting competing bids to submit bids that exceed the existing bid by a specified amount. See.
c.g. , fn re Fr`rrcmcr'crl Neir's Nem»'ork Inc., 931 F.2d 217 (2d Cii'. 1991 ). Oak Point has expended,
and will continue to expend. considerable time_, moneyj and energy pursuing the purchase of the
Remnant Assets as proposed herein, and has engaged in good faith, arm’s length negotiations
with the Trustee.

22. Notice of this l\/lotion has been given to the Debtor_. the Office of the United
States Tr'ustee, Oal<. Point, the entities included on any list required by Bankruptcy Rule 1007_.
creditors and lienholders identified in a UCC search conducted on January 17, 2013 and all
parties requesting notice pursuant to Banl<ruptcy Rule 2002. The Ti'ustee submits, and requests
that this Court determine, that such notice is proper and adequate; no further notice is required;

and that other and further notice be waived.

Case 12-24408-jra Doc 141 Filed 10/23/18 Page 8 of 8

WHEREFORE, the "l`rustee respectfully requests entry of an order authorizing the sale ol`

the Remnant Assets pursuant to the terms of the Purchase Agreenrent, and granting such other

and further relief as this Court deems just and proper.

Dated: October‘ZS, 2018

Respectfully submitted,
/s/Gordon E. Gouveia

 

GORDON E. GOUVEIA, Trustee
433 W. 84th Drive

l\/lerrillville, lN 46410
Telephone: 219-736-6020

Atty. l.D. # 7235-45

CERTIFICATE OF SERVICE

l certify that on this date service of a true and complete copy of the foregoing instrument
was made on the following persons by electronic filing as shown on the Notice of Electronic
Filing or by depositing the same in the United States l\/lail in a properly addressed and stamped

envelope:

OFFICE OF THE U.S. TRUSTEE
555 ONE l\/lICl-llANA SQUARE
100 EAST WAYNE STREET
SOUTH BEND, ll\l 46601

Daniel L. Freeland,
9105 lndianapolis Blvd,
Highland, IN 46322

CENTER GARAGE, ll\lC.J
c/o JOHN SCHUTZ,

13522 SCl-lNElDER COURT
CEDAR LAKE, lN 46303

Dated: Octoberzg,z 2018

[s[Gordon E. Gouveia

Gordori E. Gouveia

